PER CURIAM.
Appellant, owner of a cattle ranch in Okeechobee County, filed a complaint alleging that his property had been taken without just compensation by appellee, South Florida Water Management District. Appellant contends the trial court erred when it entered an order granting appellee’s motion to dismiss the complaint for failure to state a cause of action and thereafter entered a final judgment in favor of appellee. We affirm.
Appellant summarized the pertinent allegations of his complaint in his brief as follows:
1. Farish is the owner of a modernized cattle ranch in Okeechobee, involved in the raising of beef cattle for sale to the industry.
2. The property is bordered by and is dissected by the Kissimmee River and an Army Corps of Engineers built canal, known as C-38.
3. The Defendant has been allocated funds to restore the Kissimmee River valley by damming the C-38 canal.
4. The program has been implemented, and as a result of the damming procedure, damaging flooding has occurred and will occur to an outlying corridor of land of the Kissimmee River flood plain.
5. Approximately 67% of Plaintiff’s property is within this outlined corridor.
6. Defendant has started purchasing land in the flood plain and corridor of the Kissimmee River valley, including land neighboring the Plaintiff’s property.
7. Defendant has made low, unrealistic offers to the Plaintiff to purchase his property.
8. 67% of Plaintiff’s property will be flooded and his cattle ranch operation destroyed as a result of the Defendant’s actions.
9. As a direct and proximate result of Defendant’s acts, the Plaintiff Farish has been and will be substantially deprived of the beneficial use and enjoyment of his land amounting to a permanent appropriation, including but not limited to the ability to sell, mortgage and improve same.
We agree with the trial court’s finding that appellant’s complaint fails to state a cause of action and affirm. See Division of Administration, State of Florida Department of Transportation v. Frenchman, Inc., 476 So.2d 224 (Fla. 4th DCA 1985), pet. for rev. dismissed, 495 So.2d 750 (Fla. 1986).
AFFIRMED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.